Citation Nr: 1037373	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  07-20 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to helpless child status based on a permanent 
incapacity for self support prior to age 18.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the Unites States Marine 
Corps from January 1940 to October 1946, and from May 1948 to 
January 1957.  He died in October 1968; the appellant is his son.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the Waco, Texas, 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA), which denied entitlement to helpless child status.

The appellant requested a hearing before the Board, to be held at 
the RO; however, he failed to report for the scheduled hearing 
without a showing of good cause.  The hearing request is 
considered withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The appellant was born on April [redacted], 1951; he turned 18 on 
April [redacted], 1969.

2.  The appellant was not permanently incapable of self support 
prior to his 18th birthday.


CONCLUSION OF LAW

The criteria for establishing helpless child status have not been 
met. 38 U.S.C.A. §§ 101, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.57, 3.102, 3.356 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Legally sufficient notice was provided to the appellant in 
September 2006 correspondence, prior to the initial adjudication 
of the claim.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  
The letter informed the appellant of the elements of his claim, 
described the evidence and information needed to substantiate the 
claim, and set forth the respective responsibilities of VA and 
the appellant in obtaining such.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As service connection is not at issue here, 
additional notice regarding VA policies and procedures involving 
assignment of effective dates and disability evaluations is not 
required.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In any 
event, the Claimant has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notices.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)

The appellant has submitted, or VA has obtained on his behalf, 
private medical records from 1959 to the present.  VA has also 
obtained complete Social Security Administration records 
regarding the appellant's disability status.  Although he was 
afforded an opportunity to present testimony before the Board, 
the appellant failed to appear.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Analysis

The term "child" includes an unmarried person, who before 
reaching the age of 18 years, became permanently incapable of 
self-support.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  Pursuant 
to 38 C.F.R. § 3.356(a), a child must be shown to be permanently 
incapable of self-support by reason of mental or physical defect 
at the date of attaining the age of 18 years.  The focus of 
analysis is on the individual's condition at the time of his 18th 
birthday.  It is that condition which determines whether 
entitlement to the status of "child" should be granted.  See 
Dobson v. Brown, 4 Vet. App. 443 (1993).

Rating determinations will be made solely on the basis of whether 
the child is permanently incapable of self-support through his 
own efforts by reason of physical or mental defects.  The 
question of permanent incapacity for self- support is one of fact 
for determination by the rating agency on competent evidence of 
record in the individual case.  Rating criteria applicable to 
disabled veterans are not considered controlling.

Principal factors for consideration are whether the appellant is 
currently earning his own income sufficient for self support; 
whether the incapacity is permanent in nature, notwithstanding 
short periods of casual and unsuccessful periods of employment 
terminated due to the disability which was extant prior to age 
18; whether the child was capable of performing daily activities 
considered the equivalent of employment; and whether any 
employment is provided through charity and is not representative 
of actual or substantial rendition of services.  38 C.F.R. 
§ 3.356(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Private medical records establish that in March 1959, the 
appellant was struck by a car, and sustained a concussion.  He 
was semi-comatose for several weeks.  Doctors noted that prior to 
the accident, the appellant had lost all left ear and part of 
right ear hearing, as a result of infection.  He was released 
from the hospital in April 1959.  In April 1960, he underwent 
surgery on his left ear; no residual impairment from his head 
injury was noted.

The Claimant was admitted to the hospital from August 1969 to 
October 1969 after complaints of problems with his mother at 
home.  Doctors reported that he had been hospitalized twice 
previously; those records are not available.  Schizophrenia was 
diagnosed.  At the time of admission, the Claimant was in tenth 
grade and was described as a student.  The Claimant was 
hyperactive and overtalkative, and subject to grandiose thoughts.  
His intellect was average, and he was neat and cooperative.  
Medication curbed his hyperactivity, and he "functioned well" 
on an open ward.  He made use of passes, and continued to 
function well outside the hospital setting.

VA performed a field interview in October 1969.  The investigator 
observed that the appellant had a history of mental disturbance, 
and had been committed for 45 days recently.  He had also 
undergone shock therapy.  The appellant was currently enrolled in 
high school and had plans to go to college.  The investigator 
opined that "it does not appear that [the appellant] will be 
anything like a [helpless child] case...."

In 1970, the claimant wrote a letter to President Nixon asking 
for assistance in obtaining death benefits based on his father's 
service.  The claimant stated that he and his sister both wanted 
to go to college.  The Claimant was nineteen years old at the 
time of the letter.

The claimant applied for Social Security Disability benefits in 
1997; he alleged he could not work due to a personality disorder 
and deafness, effective in 1997 or 1998.  One doctor did state 
that the Claimant had been unemployable since 1990.

Dr. MSS conducted psychiatric evaluations in October 1997 and 
October 1998.  In 1997, the claimant reported he was a high 
school graduate and had attended two years of college.  He was a 
certified nursing aide, and had been working in that field for 
several years.  He had been married three times.  The claimant 
stated that he had been hospitalized once at age 12 because his 
mother wanted access to his trust fund; he had no psychiatric 
problems at that time, and denied any mental health treatment 
since.  No abnormalities were noted in his mental status; his 
memory, insight, and intelligence were normal or average.  A 
personality disorder was diagnosed, and Global Assessment of 
Functioning (GAF) score of 80 was assigned.  The claimant 
interacted well with the examiner, and no significant emotional 
problems were evident.

A GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 21 to 30 
indicates that behavior is considerably influenced by 
hallucinations or delusions OR there is serious impairment in 
communication or judgment OR the ability to function in almost 
all areas is seriously impaired.  A score of 31-50 indicates 
"[s]ome impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and is 
failing at school)."  Id.  A score of 41-50 illustrates 
"[s]erious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job)."  A score of 51-60 represents 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  A score of 61-70 
illustrates "[s]ome mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  Id.  A score of 71 to 
80 indicates that if symptoms are present, they are transient and 
normal reactions to stressors, with no more than slight 
impairment of functioning.  Id.

A year later, in October 1998, Dr. MSS assigned a GAF score of 
45.  The claimant was defensive and angry at the interview, with 
pressured, rapid, and excessive speech.  It was difficult to keep 
him "on track" due to paranoid and delusional harangues.  He 
reported multiple hospitalizations as a child for emotional 
problems, as well as ongoing therapy for many years as an adult.  
He reported being struck by a car in 1957, after which he was 
comatose for 18 days; he had three subsequent car accidents in 
which he struck his head.  He was functionally deaf.  Hypomanic 
bipolar disorder and borderline personality disorder were 
diagnosed, and dementia due to head trauma had to be ruled out.

A vocational evaluation was conducted in November 1998, for 
evaluation of his occupational capacity in light of "a traumatic 
brain injury in 1959" and congenital hearing loss.  The Claimant 
reported a tenth grade education and some college.  The 
evaluators, a psychologist and a social worker, felt that the 
claimant's behavioral deficits, such as irritability, rudeness, 
and unwillingness to adhere to instructions and schedules, would 
cause him difficulty on any job.  Cognitive deficits , to include 
diminished problems solving skills, memory deficits, impulsivity, 
decreased flexibility, and poor insight, would also be 
problematic.  Such were "common following a brain injury."  If 
the claimant were motivated, however, he could learn coping 
skills which would help him compensate for these problems.  The 
reviewers questioned his motivation, as he appeared focused on 
his application for disability.  

An opinion from Dr. SD in approximately December 1998, following 
review of the records of Dr. MSS indicates that the claimant's 
condition was "non-severe."  There were significant symptoms 
only in October 1998, when the claimant may well have been 
malingering.   

The claimant saw Dr.TJT, a psychologist, for counseling from 
December 1998 to April 1999.  The goal was to "get his fear and 
anxiety under better control so that he may ultimately obtain and 
maintain gainful employment."  The claimant was very verbal and 
felt he failed to connect with others.  By April 1999, he was 
working part time in retail, and was buying a condominium.  The 
prognosis was good, and Dr. TJT felt the claimant would 
ultimately be gainfully employed. 

Mr. RW provided psychotherapy to the claimant in November and 
December 1999.  The Claimant reported that he had sustained a 
head injury as a child when struck by a car; he attributed an 
inability to get along with co-workers or follow management 
directives to the effects of the head injury.  He stated that he 
had held over 80 jobs in his lifetime.  He also complained of 
deafness and lost vision due to cataracts.  He was depressed over 
the loss of vision, as it interfered with his employment as a 
photographer, which he very much enjoyed.  He had been depressed 
since the death of his wife from cancer in 1990.  No personality 
disorder was diagnosed.  The counselor opined that emotional and 
physical disabilities had rendered the claimant unemployable.

At a July 2003 psychological evaluation in connection with the 
appellant's disability claim, Dr. JLM noted that the claimant 
reported having held over 80 jobs, all of which he was fired 
from.  He had been treated for psychiatric and behavioral 
problems as a child due to abuse experiences.  He was currently 
on medication.  The claimant reported that he dropped out of 
school in ninth grade, and obtained a GED in 1968.  He received a 
nurse's aide certification after a six week course, and had 
accumulated a number of college credits over the years.  He was 
currently married, and receiving disability payments.  He had a 
license and drove.  He reported he could adequately perform the 
activities of daily living, though he was dirty and disheveled at 
the interview.  He was easily frustrated, and he was mildly 
anxious.  At times his thoughts and responses were tangential, 
but he was easily redirected.  Judgment was partially 
compromised.  A personality disorder was diagnosed, and a GAF 
score of 75 was assigned.

The claimant was seen by Dr. ZB, a neurologist, in September 2006 
for evaluation of his brain injury.  The Claimant reported having 
been hit by a car at age 7, and being in a coma or semi-coma for 
two months.  This was followed by a slow recovery.  He did return 
to school, but was unable to keep up.  He dropped out in eighth 
grade.  He worked in 80 or 90 various jobs over the years, mainly 
in positions similar to a gas station attendant.  He had four 
failed marriages, and stated that he could not handle any stress.  
He was off his medications due to the cost.  Musculoskeletal and 
neurological examinations were grossly normal.  The doctor opined 
that the claimant had encephalopathy, maladjustment, personality 
disorder, and intermittent violent behavior due to his head 
injury.  Further, Dr. ZB opined that the claimant was permanently 
incapable of self support, and had been since prior to age 18.  
"He is essentially as a helpless child."

The evidence of record reveals the claimant to be, at best, an 
unreliable historian.  While he is competent to report his 
medical history and the occurrence of illnesses, symptoms, or 
injuries, the record reflects a multitude of conflicting 
accounts.  The length of time he was in a coma has changed 
repeatedly.  His descriptions of educational achievements and 
work history and skills have varied markedly.  His reports of 
medical history, particularly with regard to his vision, are 
inconsistent.  Additionally, it appears the Claimant has omitted 
facts when providing accounts to various examiners and care 
providers.  For example, he fails to mention three additional 
head injuries as an adult to any but one examiner; another saw 
the reference only in records. One doctor specifically found the 
Claimant was likely malingering.

Importantly, even where the claimant has been somewhat consistent 
in his reports, he is contradicted by other evidence of record.  

In short, the Claimant's statements and allegations made since 
filing a claim for disability benefits with the Social Security 
Administration are not credible or worthy of any weight.  As 
every examiner and care provider to see the Claimant since 1997 
has relied upon his accounts and statements, or the reports of 
such in medical records, in rendering opinions or reaching 
conclusions, no medical opinion of record regarding the 
claimant's status at age 18 or before is considered probative.  
They are, each and every one, predicated upon an inaccurate 
factual basis.  Reonal v. Brown, 5 Vet. App. 458 (1993).  

The only evidence which can be considered competent, probative, 
and credible are the contemporaneous reports of the claimant's 
treatment at the time of his accident in 1959; records of the 
direct observation of the claimant in 1969; and the VA field 
investigation report based on direct observation.  These items 
do not rely upon the Claimant's accounts or reports; the authors 
either observed the circumstances reported directly, or had an 
independent source (such as the claimant's mother) to inform 
their conclusions.

While all of these records verify that prior to age 18 the 
claimant had sustained a traumatic brain injury, was functionally 
deaf, and had behavioral or emotional problems, they also 
establish that he was functioning fairly normally and retained 
the capacity for self support.  The Claimant was a full time 
student past his eighteenth birthday, and spoke several times of 
his intent to attend college.  Treatment, particularly 
medication, supported his ability to function, but he did 
function.  Although the extent of his achievement following high 
school is murky due to his contradictory statements, the claimant 
clearly was able to marry and attend college.  He functioned 
sufficiently well to achieve a nursing certificate and work in 
that field for an extended period of time.  

It is clear that at some point, the claimant did begin 
experiencing a level of impairment from his emotional and 
physical disabilities which has rendered him incapable of self 
support.  Even the recent medical opinions considered not 
probative for purposes of establishing his condition prior to age 
18 are competent to describe the firsthand observations of 
current disability.  While the details of the onset of such are 
unclear, all doctors agree that the current extent of his 
disabilities would make employment very difficult, at best.  His 
current level of disability is not germane, however; when it 
began is.

Unfortunately, the evidence establishes that date to be well 
after the claimant's eighteenth birthday, sometime between 1990 
and 1997.  Even doctors who were provided incorrect histories 
found the Claimant to be unemployable only as of the mid-1990's 
when the Claimant presented information most favorable to 
himself. Prior to age 18, the Claimant functioned well at school 
and home, with only temporary and intermittent interference from 
the effects of his head injury.  His deafness, while inconvenient 
and limiting, has at no time caused the Claimant to be incapable 
of self support; it may limit the types of jobs he can perform, 
but does not prevent him from working.

The preponderance of evidence is against the claim; there is no 
doubt to be resolved.  Helpless child status based on a permanent 
incapacity for self support prior to age 18 is not warranted.





ORDER

Helpless child status based on a permanent incapacity for self 
support prior to age 18 is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


